Case 20-00764-NGH          Doc 30    Filed 03/11/21 Entered 03/11/21 16:00:23            Desc Main
                                    Document      Page 1 of 2


Patrick J. Geile, ISB No. 6975
CHAPTER 7 BANKRUPTCY TRUSTEE
PO Box 925
Meridian, ID 83680
Telephone (208) 947-1575
patrick@geilecorp.com


                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

In Re:
                                                      Case No. 20-00764-TLM
Lockwood, Timothy Riley                               Chapter 7

                        Debtors.                      NOTICE OF MOTION TO REOPEN
                                                      CASE AND OPPORTUNITY TO
                                                      OBJECT AND FOR A HEARING


     Patrick J. Geile (the “Trustee”), the Chapter 7 trustee in the above-entitled matter, moves this
Court pursuant to 11 U.S.C. §350(b) to reopen the case of the above-named Debtor(s) for the
following reasons:
         1.    The Debtor(s) filed a Chapter 7 Petition on August 19, 2020 and a 341 (a)
meeting was held on September 17, 2020;

         2.    The Trustee filed a Report of No Distribution on January 22, 2021 and the case was
closed by the Court; and

         3.    The Trustee has received funds from Wells Fargo Auto in the amount of $7,359.52
These funds are a result of Wells Fargo’s pre-petition unauthorized acceptance of payments from
the Debtor       If the case were reopened, $7,359.52 of the funds would be available for
administration by the bankruptcy estate, which would allow a meaningful distribution to unsecured
creditors.

         THEREFORE, the Trustee requests that the Court reopen the above-entitled matter and
allow the estate to be administered; and that the Court direct the United States Trustee to appoint
Patrick J. Geile as Trustee in this case, upon the Court’s determination that a Trustee is necessary
under Fed. R. Bankr. P. 5010.
 Date: March 11, 2021                        /s/ Patrick J. Geile
                                             Chapter 7 Trustee




MOTION TO REOPEN CASE - 1
Case 20-00764-NGH           Doc 30    Filed 03/11/21 Entered 03/11/21 16:00:23           Desc Main
                                     Document      Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 11, 2021, I electronically filed the foregoing Motion to
Reopen with the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic
Filing to the individuals so noted below. I further certify that, on the same date, I have mailed by
United States Postal Service the foregoing document to the following non-EM/ECF Registered
Participant(s) either listed below or on an attached list.

*Electronic Notification:

 U.S. TRUSTEE
 ECF: ustp.region18.bs.ecf@usdoj.gov

Cyrus J Roedel
1924 S. Vista
Boise, ID 83705
ECF cyrus@roedellaw.com
Served by U.S. MAIL

Timothy Riley Lockwood
9283 W. Wakefield Ct.
Garden City, ID 83714

                                                      /s/ Patrick J. Geile
                                                      Chapter 7 Bankruptcy Trustee
                                                      Date: March 11, 2021




MOTION TO REOPEN CASE - 2
